Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Amendment filed on 2/28/2022 and IDS filed on 2/28/2022. Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. The rejection of the claims are maintained under prior art Yoon as cited below. Applicant’s remarks are addressed in the Response to Applicant’s Remarks section cited below.
Claims 25-44 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,797,673. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented application recited limitations of method/system of generating an optimize microwave acoustic wave through hierarchically cascading operation that correspond to the limitations as recited in the claims of the current application.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 25-30 and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (U.S. Pub. No. 2010/0063782 A1).
As per claim 25, Yoon discloses:
A method, comprising: 
hierarchically cascading, by a computing system, sets of adjacent unit blocks of a physical model of a microwave acoustic wave (AW) structure partitioned into a plurality of unit blocks (See Para [0063] & Figure 3A –[prior art dividing the structure into periodic structure is considered as the partitioning]) into a combined single block having characteristics based on characteristics of a first unit block of the plurality of unit blocks (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section –[prior art consider a period SAW, while including periodic constraint is consider as the combining, the periodic constraint assume each section of waveguide is identical section (claim 2 in prior art) , therefore the equation consider the constraint therefore considered as the combining, the prior art combine the section into a single calculation considered the hierarchical cascading , as the hierarchically cascading above correlate to the combining the section of the waveguide]); and 
optimizing, by the computing system, the AW structure to provide an optimized design based on a comparison of a frequency response of the combined single block to a set of frequency response requirements of the AW structure, the optimized design serving as an input to a manufacturing process (See Para [0004]-[0005], i.e. simulation SAW … device, See Figure 1A, 1B, 2A, 2B, 3A, and 3B, See Para [0022]-[0028], i.e. simulating surface acoustic wave…devices become smaller and operating frequencies of … device increase , See Para [0063]-[0070] –[prior art simulation observe waveguide operation based on the design in order to observe operation at a high frequency, simulation allow engineer observe a device operation and make determination regard a design to desired operation, therefore in simulation would allow engineer to compare the operation frequency of device to frequency desired]).

As per claim 26, Yoon discloses all of the features of claim 25 as discloses above wherein Yoon also discloses determining, by the computing system, the characteristics of the first unit block; and determining, by the computing system from the characteristics of the first unit block, characteristics of the unit blocks of the first plurality of unit blocks other than the first unit block (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

As per claim 27, Yoon discloses all of the features of claim 26 as discloses above wherein Yoon also discloses wherein determining characteristics of the unit blocks of the first plurality of unit blocks other than the first unit block further comprises: deriving, by the computing system, electromechanical characteristics for each unit block based on electrical connections to the unit blocks of the first plurality of unit blocks other than the first unit block (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

As per claim 28, Yoon discloses all of the features of claim 26 as discloses above wherein Yoon also discloses wherein determining the characteristics of the first unit block or the unit blocks other than the first unit block uses a Finite Element Method (FEM) (See Para [0004]-[0005], i.e. Finite Element & See Para [0026] –[0067]).

As per claim 29, Yoon discloses all of the features of claim 28 as discloses above wherein Yoon also discloses wherein determining the characteristics for a block using the FEM comprises: generating an A-matrix having left-side boundary degrees of freedom (DOFs), right-side boundary DOFs, and internal DOFs; and removing the internal DOFs from the A-matrix to generate a B-matrix comprising only the left-side boundary DOFs and the right-side boundary DOFs (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

As per claim 30, Yoon discloses all of the features of claim 29 as discloses above wherein Yoon also discloses wherein the characteristics of each of the unit blocks other than the first unit block is represented by a B-matrix derived from B-matrix of the first unit block (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

	As per claim 35, Yoon discloses:
A filter design system, comprising: a memory device storing a hierarchical cascading program; and a processor, executing the hierarchical cascading program (See Para [0004]-[0005], i.e. simulation SAW … device, See Figure 1A, 1B, 2A, 2B, 3A, and 3B, See Para [0022]-[0028], i.e. simulating surface acoustic wave…devices become smaller and operating frequencies of … device increase), configured to: 
hierarchically cascade sets of adjacent unit blocks of a physical model of a microwave acoustic wave (AW) structure partitioned into a plurality of unit blocks  (See Para [0063] & Figure 3A –[prior art dividing the structure into periodic structure is considered as the partitioning])  into a combined single block having characteristics based on characteristics of a first unit block of the plurality of unit blocks (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section –[prior art consider a period SAW, while including periodic constraint is consider as the combining, the periodic constraint assume each section of waveguide is identical section (claim 2 in prior art) , therefore the equation consider the constraint therefore considered as the combining, the prior art combine the section into a single calculation considered the hierarchical cascading , as the hierarchically cascading above correlate to the combining the section of the waveguide]), and 
optimize the AW structure to provide an optimized design based on a comparison of a frequency response of the combined single block to a set of frequency response requirements of the AW structure, the optimized design serving as an input to a manufacturing process (See Para [0004]-[0005], i.e. simulation SAW … device, See Figure 1A, 1B, 2A, 2B, 3A, and 3B, See Para [0022]-[0028], i.e. simulating surface acoustic wave…devices become smaller and operating frequencies of … device increase , See Para [0063]-[0070] –[prior art simulation observe waveguide operation based on the design in order to observe operation at a high frequency, simulation allow engineer observe a device operation and make determination regard a design to desired operation, therefore in simulation would allow engineer to compare the operation frequency of device to frequency desired]).

As per claim 36, Yoon discloses all of the features of claim 35 as discloses above wherein Yoon also discloses wherein the processor is further configured to: determine the characteristics of the first unit block; and -5- determine, from the characteristics of the first unit block, characteristics of the unit blocks of the first plurality of unit blocks other than the first unit block (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

As per claim 37, Yoon discloses all of the features of claim 36 as discloses above wherein Yoon also discloses wherein the processor is further configured to: derive electromechanical characteristics for each unit block based on electrical connections to the unit blocks of the first plurality of unit blocks other than the first unit block (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

As per claim 38, Yoon discloses all of the features of claim 36 as discloses above wherein Yoon also discloses wherein the processor is further configured to determine the characteristics of the first unit block or the unit blocks other than the first unit block using a Finite Element Method (FEM) (See Para [0004]-[0005], i.e. Finite Element & See Para [0026] –[0067]).

As per claim 39, Yoon discloses all of the features of claim 38 as discloses above wherein Yoon also discloses wherein the processor is further configured to determine the characteristics of a unit block by: generating an A-matrix having left-side boundary degrees of freedom (DOFs), right-side boundary DOFs, and internal DOFs; and removing the internal DOFs from the A-matrix to generate a B-matrix comprising only the left-side boundary DOFs and the right-side boundary DOFs (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

As per claim 40, Yoon discloses all of the features of claim 39 as discloses above wherein Yoon also discloses wherein the characteristics of each of the unit blocks other than the first unit block is represented by a B-matrix derived from B-matrix of the first unit block (See Para [0063]-[0070], i.e. periodic condition … constraint & Equation 42, See Claim 2, i.e. an electrode is identical to the neighboring section).

Allowable Subject Matter
7.	Claims 31-34 and 41-44 would be allowable if overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 31, 32, 41, and/or 42 – wherein claims 33 and 34 depend on claim 32 – wherein claims 43 and 44 depend on claim 42.

Response to Applicant’s Remarks

9.	With respect to Applicant’s remarks, the following are addressed:

	 
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. Applicant’s remarks (Pages 8 & 9), argues that the prior art does not teach “hierarchically cascading … set of adjacent unit blocks of physical model of microwave acoustic wave (AW) structure partitioned into a plurality of unit blocks into a combined single block having characteristics based on characteristic of a first unit block of the plurality of unit blocks”.
With respect to Applicant’s remarks, prior art Yoon et al teach a way to simulate acoustic wave structure (See Abstract). Yoon perform calculation for an entire SAW device (See Figure 4, i.e. 403 – total potential energy into a finite element FE matrix equation). However, simplification of the total potential energy of the FE equation is realized with periodic constraints, in which prior art recognize that each section of the waveguide (period) is identical to neighboring sections (See Claim 2 & Para [0064]-[0069] – which allow Yoon to simplify equation for calculation potential energy for the entire SAW device. The calculation of the frequencies determined is for the entire SAW device include the repeating periods (See Figure 4, i.e. solve …simplified FE matrix equation…frequencies of the SAW device). Because prior art Yoon based on periodic constraint, in order to calculate and/or simulate for an entire SAW device, the prior therefore perform the hierarchical cascading in which set of adjacent unit blocks of physical model of microwave acoustic wave (AW) structure partitioned into a plurality of unit blocks into a combined single block having characteristics based on characteristic of a first unit block of the plurality of unit blocks – as prior calculate the entire SAW device based on assumption that each section of waveguide under an electrode is identical to a neighboring section – therefore performing a combining of the single block based on the first unit block of the plurality of blocks as cited above.
Because prior art Yoon have been shown to discloses the limitations of the claims as cite above, the rejection of the claims are maintained under prior art Yoon as cited above. This office action is Final
.	Double Patenting rejection of the claims are maintained as Applicant did not file Terminal Disclaimer in the case.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHA T NGUYEN/Primary Examiner, Art Unit 2851